Title: To James Madison from Anthony Merry, 25 April 1805
From: Merry, Anthony
To: Madison, James


Sir,
Washington April 25th. 1805
I have received the Honor of your Letter of the 23d: Instant, with the Documents it enclosed, respecting the Impressment of Seth Marvine from the American Sloop Semiramis, when within the Jurisdiction of the United States, by His Majesty’s Schooner Fly, and respecting the Visiting, for the Object of Impressment, the Schooner Industry, when also within the same Jurisdiction, by another, or possibly the same, Schooner, the Name of which is not mentioned.
I beg of you, Sir, to believe that it gives me the greatest Concern to learn that His Majesty’s Officers should have committed such Irregularities, and I need not hesitate to assure you that their Conduct will be highly disapproved of by the King’s Government. I shall accordingly lose no Time in transmitting Copies of the Documents which you have been pleased to send to me to the Commander in Chief of His Majesty’s Ships on the Halifax Station for the Purpose of procuring the immediate Release of the abovementioned American Citizen, as well as for that of proper Notice being taken of the Conduct of the Officers who have been guilty of the Excesses which have made the Subject of your present Complaint. I have the Honor to be, with high Respect and Consideration, Sir, Your most obedient humble Servant
Ant: Merry.
